Exhibit 10.79

[Bank Name and Address]

April 20, 2009

To: SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

 

  Re: Convertible Bond Hedge Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between [Bank Name]
(“Bank”) and SBA Communications Corporation (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein have the meanings assigned to them in the Offering Memorandum dated
April 20, 2009 (as supplemented, the “Offering Memorandum”) relating to the USD
450,000,000 principal amount of 4.00% Convertible Senior Notes due 2014, (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty pursuant to an Indenture to be dated
April 24, 2009 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Bank as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. For the avoidance of doubt, references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and Counterparty had executed an agreement in such form (but without any
Schedule) on the Trade Date. In the



--------------------------------------------------------------------------------

 

event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:    April 20, 2009 Option Style:    “Modified American”, as set forth
under “Exercise and Valuation” below Option Type:    Call Buyer:    Counterparty
Seller:    Bank Shares:    The Class A common stock of Counterparty, par value
USD 0.01 per Share (Exchange symbol “SBAC”) Number of Options:    The number of
Convertible Notes in denominations of USD 1,000 principal amount issued by
Counterparty on the closing date for the initial issuance of the Convertible
Notes. For the avoidance of doubt, the Number of Options outstanding shall be
reduced by each exercise of Options hereunder. In no event will the Number of
Options be less than zero. Option Entitlement:    As of any date, a number of
Shares per Option equal to the Conversion Rate (as defined in the Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to Section
10.03, or to Section 10.04(g) or (h) of the Indenture), for each Convertible
Note. Strike Price:    As of any date, an amount in USD, rounded to the nearest
cent (with 0.5 cents being rounded upwards), equal to USD 1,000 divided by the
Option Entitlement. Applicable Percentage:    [Barclays Bank, PLC - 45%;
Citibank, N.A. - 30%; Deutsche Bank AG London - 12.5%; JPMorgan Chase Bank,
National Association – 7.5%; Wachovia Capital Markets, LLC – 5%] Number of
Shares:    The product of the Number of Options and the Option Entitlement and
the Applicable Percentage. Premium:    [ Barclays Bank, PLC - USD 64,840,500.00;
Citibank, N.A. - USD 43,227,000.00;Deutsche Bank AG London - USD 18,011,250.00;
JPMorgan Chase Bank, National Association – USD 10,806,750.00; Wachovia Capital
Markets, LLC – USD 7,204,500.00]



--------------------------------------------------------------------------------

Premium Payment Date:    April 24, 2009 Exchange:    The NASDAQ Global Select
Market Related Exchange(s):    The principal exchange(s) for options contracts
or futures contracts, if any, with respect to the Shares

Exercise and Valuation:

 

Exercise Date:    Each Conversion Date. Conversion Date:    Each “Conversion
Date”, as defined in the Indenture, of Convertible Notes (such Convertible
Notes, the “Relevant Convertible Notes” for such Conversion Date). Required
Exercise on Conversion Dates:    On each Conversion Date for Relevant
Convertible Notes, a number of Options (the “Exercisable Options”) equal to the
number of Relevant Convertible Notes in denominations of USD 1,000 principal
amount submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture shall be automatically exercised, subject to Notice of
Exercise and Notice of Settlement Method below. Exercise Period:    The period
from and excluding the Trade Date to and including the Expiration Date.
Expiration Date:    The earlier of (x) last day on which any Convertible Notes
remain outstanding and (y) the maturity date of the Convertible Notes (the
“Convertible Maturity Date”). Scheduled Trading Day:    As such term is defined
in Section 1.01 of the Indenture. Applicable. Notice of Exercise:   
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options,    (a) if Physical Settlement applies, Counterparty must
notify Bank in writing before 5:00 p.m. (New York City time) on the second
Scheduled Trading Day immediately following the Conversion Date for the Relevant
Convertible Notes, which notice shall specify (i) the number of Exercisable
Options and (ii) the Conversion Date; and    (b) if Low Cash Combination
Settlement, High Cash Combination Settlement or Cash Settlement applies,
Counterparty must notify Bank in writing before 5:00 p.m. (New York City time)
on the Scheduled Trading Day immediately preceding the scheduled first day of
the Settlement Period (as defined in the Indenture) for the Relevant Convertible
Notes, which notice shall specify (i) the number of Exercisable Options , (ii)
the scheduled first day of the Settlement Period, and (iii) if Low Cash
Combination



--------------------------------------------------------------------------------

   Settlement or High Cash Combination Settlement applies, the fixed dollar
amount per USD 1,000 of the principal amount of the Notes specified by
Counterparty pursuant to Section 10.02(b)(3) (A) of the Indenture (the
“Specified Cash Amount”);    provided that with respect to Options relating to
Relevant Convertible Notes with a Conversion Date on or following the fiftieth
(50th) Scheduled Trading Day prior to the Convertible Maturity Date (the “Final
Conversion Period”), such Notice of Exercise need only specify the number of
Options being exercised and the Specified Cash Amount, if applicable.

Settlement Terms:

 

Physical Settlement:    Notwithstanding anything to the contrary in the Equity
Definitions, means that Counterparty has elected to deliver only Shares to
satisfy the Conversion Obligation (as defined in the Indenture) in connection
with the conversion of the Relevant Convertible Notes. Low Cash Combination
Settlement:    Means that (i) Counterparty has elected to deliver a combination
of Shares and cash to satisfy the Conversion Obligation in connection with the
conversion of the relevant Convertible Notes and (ii) the Specified Cash Amount
with respect to such conversion is equal to or less than USD 1,000. High Cash
Combination Settlement:    Means that (i) Counterparty has elected to deliver a
combination of Shares and cash to satisfy the Conversion Obligation in
connection with the conversion of the Relevant Convertible Notes and (ii) the
Specified Cash Amount with respect to such conversion is greater than USD 1,000.
Cash Settlement:    Notwithstanding anything to the contrary in the Equity
Definitions, means that Counterparty has elected to deliver only cash to satisfy
the Conversion Obligation in connection with the conversion of the Relevant
Convertible Notes. Notice of Settlement Method:    Counterparty initially elects
Physical Settlement to settle its Conversion Obligation (as defined in the
Indenture). If Counterparty chooses to elect a different method of settlement,
Counterparty must notify Bank of the newly chosen settlement method no later
than the earlier of (i) 5:00 p.m. (New York City time) on the second Scheduled
Trading Day immediately following the Conversion Date for the Relevant
Convertible Notes to which the newly chosen settlement method is going to apply
and (ii) 5:00 p.m. (New York City time) on the Scheduled Trading Day immediately
preceding the Final Conversion Period; provided that it shall be a condition to
Counterparty’s election of any such newly chosen settlement method that at the
time of such election each of Counterparty and its affiliates is not, and
Counterparty hereby represents and



--------------------------------------------------------------------------------

   covenants that at such time neither of them will be, in possession of any
material non-public information with respect to Counterparty or the Shares.
Settlement Date:    Subject to the delivery of a Notice of Exercise and, to the
extent applicable, a Notice of Settlement Method, to Bank, the date Shares
and/or cash are required to be delivered with respect to the Relevant
Convertible Notes under the terms of the Indenture. Delivery Obligation:    In
lieu of the obligations set forth in Sections 5.1 and 6.1 of the Equity
Definitions, and subject to Notice of Exercise and Notice of Settlement Method
above, in respect of an Exercise Date, Bank will deliver to Counterparty, on the
related Settlement Date,    (a) if Physical Settlement or Low Cash Combination
Settlement applies, a number of Shares equal to the product of the Applicable
Percentage and the aggregate number of Shares (and cash in lieu of fractional
Shares, if any, resulting from rounding of such aggregate number of Shares based
on the VWAP (as defined in the Indenture) on the Conversion Date) that
Counterparty would have been obligated to deliver to the holder(s) of the
Relevant Convertible Notes had Counterparty elected to deliver a combination of
Shares and cash to satisfy the Conversion Obligation pursuant to Section
10.02(b) of the Indenture and with a Specified Cash Amount of USD 1,000, as
determined by the Calculation Agent; provided that, in the case of Physical
Settlement, the number of Shares delivered by Bank to Counterparty on the
related Settlement Date shall not be greater than the product of (i) the
Applicable Percentage and (ii) the excess of (x) the aggregate number of Shares
that Counterparty is obligated to deliver to the holder(s) of the Relevant
Convertible Notes pursuant to Section 10.02(b)(1) of the Indenture over (y) the
number of Shares equal to (a) the aggregate principal amount of the Relevant
Convertible Notes divided by (b) the Last Reported Sale Price (as defined in the
Indenture) on the final Settlement Period Trading Day (as defined in the
Indenture) of the applicable Settlement Period as if Counterparty elected Low
Cash Combination Settlement;    (b) if High Cash Combination Settlement applies,
(i) a number of Shares equal to the product of the Applicable Percentage and the
aggregate number of Shares that Counterparty is obligated to deliver to the
holder(s) of the Relevant Convertible Notes pursuant to Section 10.02(b)(3) of
the Indenture and (ii) an amount of cash equal to the product of the Applicable
Percentage and the excess, if any, of (A) the amount of cash (including cash in
lieu of fractional Shares, if any, resulting from rounding of such aggregate
number of Shares based on the VWAP (as defined in the Indenture and subject to
the third immediately following paragraph) on the



--------------------------------------------------------------------------------

   last day of the relevant Settlement Period) that Counterparty is obligated to
deliver to the holder(s) of the Relevant Convertible Notes pursuant to Section
10.02(b)(3) of the Indenture over (B) the principal amount of the Relevant
Convertible Notes being converted on such Conversion Date; and    (c) if Cash
Settlement Applies, an amount equal to the product of the Applicable Percentage
and the excess, if any, of (i) the cash that Counterparty is obligated to
deliver to the holder(s) of the Relevant Convertible Notes pursuant to Section
10.02(b)(2) of the Indenture over (ii) the principal amount of the Relevant
Convertible Notes being converted on such Conversion Date (in each case, such
Shares and/or cash collectively, the “Convertible Obligation”);    provided
that, in all cases, the Delivery Obligation shall be determined excluding any
Shares or cash (including cash in lieu of fractional Shares) that Counterparty
is obligated to deliver to holder(s) of the Relevant Convertible Notes as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
Section 10.03 or Section 10.04(g) or (h) of the Indenture and any interest
payment that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Notes. For the avoidance of doubt, in connection with each Exercise
Date, if the Daily Conversion Value, as defined in the Indenture, for each of
the Settlement Period Trading Days, as defined in the Indenture, occurring in
the relevant Settlement Period that would be applicable if cash settlement
applied, is less than or equal to  1/45th of USD 1,000, Bank will have no
delivery obligation hereunder in respect of such Exercise Date.    Counterparty
agrees that if, with respect to any Settlement Period Trading Day during any
relevant Settlement Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page SBAC.UQ <equity>
AQR is unavailable, Counterparty and the nationally recognized independent
investment banking firm retained by Counterparty pursuant to the definition of
VWAP in the Indenture shall consult with the Calculation Agent to determine the
VWAP on such Settlement Period Trading Day. Notice of Delivery Obligation:    As
applicable and no later than the later of (a) the relevant Exercise Date and (b)
the Exchange Business Day immediately following the last day of the Settlement
Period, Counterparty shall give Bank notice of the final number of Shares and/or
the amount of cash comprising the relevant Convertible Obligation; provided
that, with respect to any Exercise Date occurring during the Final Conversion
Period, Counterparty may provide Bank with a single notice of the aggregate
number of Shares and/or the amount of cash comprising the Convertible
Obligations for all such Exercise Dates (it being



--------------------------------------------------------------------------------

   understood, for the avoidance of doubt, that the requirement of Counterparty
to deliver such notice shall not limit Counterparty’s obligations with respect
to Notice of Exercise, as set forth above, in any way). Settlement Currency:   
USD Other Applicable Provisions:    The provisions of Sections 6.6, 6.7, 6.8,
6.9 and 6.10 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Low Cash Combination Settled” or “High Cash Combination Settled”
to the extent Low Cash Combination Settlement or High Cash Combination
Settlement is applicable. “Low Cash Combination Settled” or “High Cash
Combination Settled” in relation to any Option means that Low Cash Combination
Settlement or High Cash Combination Settlement is applicable to that Option.
Failure to Deliver:    Applicable

 

3. Additional Terms applicable to the Transaction:

 

Adjustments applicable to the Transaction:    Potential Adjustment Events:   
Notwithstanding Section 9.1(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 10.04 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Section 10.03 or Section 10.04(g) or (h) of the Indenture. Method of
Adjustment:    Calculation Agent Adjustment, and means that, notwithstanding
Section 9.1(c) of the Equity Definitions, upon any adjustment to the Conversion
Rate of the Convertible Notes pursuant to the Indenture (other than Section
10.03 and Sections 10.04(g) and (h) of the Indenture), the Calculation Agent
will make a corresponding adjustment to any one or more of the Strike Price,
Number of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.

Extraordinary Events applicable

to the Transaction:

 

Merger Events:    Notwithstanding Section 9.2(a) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 10.05 of the Indenture.



--------------------------------------------------------------------------------

Consequence of Merger Events:    Notwithstanding Section 9.3 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided however that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares as set forth in Section 10.03 of the Indenture.
Nationalization and Insolvency:    Cancellation and Payment

 

4.   Calculation Agent:    Bank, acting in its capacity as Calculation Agent.

 

5. Account Details

 

  (a) Account for payments to Counterparty:

To be provided by Counterparty

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Bank:

[                                         ]

Account for delivery of Shares from Bank:

[                                         ]

 

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Bank for the Transaction is: [                    ]

[                                         ]

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Bank:

[                                         ]

 

8. Representations and Warranties of Counterparty

The representations and warranties of Counterparty set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”) dated as of the Trade Date between
the Counterparty and Citigroup Global Markets Inc., Barclays Capital Inc.,
Deutsche Bank Securities Inc., J.P. Morgan Securities Inc. and Wachovia Capital
Markets, LLC (collectively, the “Initial Purchasers”) are true and correct and
are hereby deemed to be repeated to Bank as if set forth herein. Counterparty
hereby further represents and warrants to Bank that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, or breach or constitute a default under any
agreements and contracts of Counterparty and the significant subsidiaries filed
as exhibits to Counterparty’s Annual Report on Form 10-K for the year ended
December 31, 2008, incorporated by reference in the Offering Memorandum, as
updated by any subsequent filings.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

  (d) It is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

  (e) It is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, or an “accredited investor” as defined under the Securities Act.

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

  (g)

Counterparty represents that it is not subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the assets used in the
Transaction (1) are not assets of any



--------------------------------------------------------------------------------

 

“plan” (as such term is defined in Section 4975 of the Internal Revenue Code
(the “Code”)) subject to Section 4975 of the Code or any “employee benefit plan”
(as such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
and (2) do not constitute “plan assets” within the meaning of Department of
Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101

 

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to Bank an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation.

 

  (b) Amendment. If the Initial Purchasers exercise their right to purchase
additional Convertible Notes (the “Additional Convertible Notes”) as set forth
in the Purchase Agreement, then on the Additional Premium Payment Date (as
defined below), the Number of Options will be automatically increased by
additional Options (the “Additional Options”) equal to the number of Additional
Convertible Notes in denominations of USD 1,000 principal amount issued pursuant
to such exercise and an additional premium equal to the product of the
Additional Options and USD [        ] shall be paid by Counterparty to Bank on
the closing date for the purchase and sale of the Additional Convertible Notes
(the “Additional Premium Payment Date”).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and upon any view expressed by
the other party or any of its agents; and (v) it is entering into the
Transaction with a full understanding of the terms, conditions and risks thereof
and it is capable of and willing to assume those risks.

 

  (d)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Bank a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the quotient
of (x) the [Number of Shares] [the sum of the Number of Shares for the
Transaction [and the Number of Shares for the convertible bond hedge transaction
between the parties evidenced by the Confirmation dated March 20, 2007] and the
Number of Shares for the convertible bond hedge transaction between the parties
evidenced by the Confirmation dated May 12, 2008] divided by (y) the number of
Counterparty’s outstanding Shares (such quotient expressed as a percentage, the
“Option Equity Percentage”) would be (i) greater than [Citibank, N.A. – 8.00%;
Barclays Bank, PLC – 6.5%; Deutsche Bank AG London – 6.5%; Wachovia Capital
Markets, LLC – 2.2%; JPMorgan Chase Bank, National Association –1.4%] or
(ii) 0.5% greater than the Option Equity Percentage included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Bank and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Bank’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Bank with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in



--------------------------------------------------------------------------------

 

connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Bank with a Repurchase Notice in accordance
with this paragraph, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (e) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Exchange Business Day immediately following the Trade Date, engage in
any distribution other than those described in this paragraph.

 

  (f) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (g) Number of Repurchased Shares. Counterparty represents that it could have
purchased Shares, in an amount equal to the product of the Number of Options and
the Option Entitlement, on the Exchange or otherwise, in compliance with
applicable law, its organizational documents and any orders, decrees and
contractual agreements binding upon Counterparty, on the Trade Date, the Premium
Payment Date and each Additional Premium Payment Date.

 

  (h) Board Authorization. Each of the Transaction and the issuance of the
Convertible Notes was approved by its board of directors and publicly announced,
solely for the purposes stated in such board resolution and public disclosure
and, prior to any exercise of Options hereunder, Counterparty’s board of
directors will have duly authorized any repurchase of Shares pursuant to the
Transaction. Counterparty further represents that there is no internal policy,
whether written or oral, of Counterparty that would prohibit Counterparty from
entering into any aspect of the Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.



--------------------------------------------------------------------------------

  (i) Transfer or Assignment.(i) Counterparty shall have the right to transfer
or assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject to reasonable
conditions that Bank may impose, including but not limited, to the following
conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Bank, will not expose Bank to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Bank;

 

  (D) Bank will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Bank would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Bank to permit Bank to determine
that results described in clauses (D) and (E) will not occur upon or after such
transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Bank in connection with such
transfer or assignment.

 

  (ii)

Bank may transfer or assign without any consent of Counterparty its rights and
obligations hereunder, in whole or in part, to any of its affiliates whose
obligations hereunder would be guaranteed by [            ] by a Guarantee;
provided further that Bank may transfer or assign all or any portion of its
rights or obligations under the Transaction without consent of Counterparty to
any third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of Bank
at the time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc.
or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute agency rating mutually agreed by Counterparty
and Bank. If after Bank’s commercially reasonable efforts, Bank is unable to
effect a transfer or assignment on pricing terms reasonably acceptable to Bank
and within a time period reasonably acceptable to Bank of a sufficient number of
Options to reduce (1) Bank’s



--------------------------------------------------------------------------------

 

“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
rules promulgated thereunder) to [        ]% of Counterparty’s outstanding
Shares or less or (2) the Option Equity Percentage to [        ]% or less, Bank
may designate any Exchange Business Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
(1) its “beneficial ownership” following such partial termination will be equal
to or less than [        ]% or (2) the Option Equity Percentage following such
partial termination will be equal to or less than [        ]%. In the event that
Bank so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
Terminated Portion, (2) Counterparty shall be the sole Affected Party with
respect to such partial termination and (3) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 9(p) shall apply to any amount that is payable by Bank to Counterparty
pursuant to this sentence). Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Bank to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty, Bank
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Bank’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Bank shall be discharged of its obligations to Counterparty to the extent of any
such performance.

 

  (j) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to Bank’s
hedging activities hereunder, or due to inability to borrow Shares to deliver to
Counterparty at a rate of borrowing less than 35 basis points, Bank reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Bank on
the Settlement Date for the Transaction, Bank may, by notice to Counterparty on
or prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver
the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

  (a) in such notice, Bank will specify to Counterparty the related Staggered
Settlement Dates, which Bank shall choose in a commercially reasonable manner,
(the first of which will be such Nominal Settlement Date and the last of which
will be no later than the twentieth (20th) Exchange Business Day following such
Nominal Settlement Date) and the number of Shares that it will deliver on each
Staggered Settlement Date on a payment versus delivery basis;

 

  (b) the aggregate number of Shares that Bank will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Bank would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c) if the Physical Settlement terms, the Low Cash Combination Settlement
terms or the High Cash Combination Settlement terms set forth above were to
apply on the Nominal Settlement Date, then the Physical Settlement terms, the
Low Cash Combination Settlement terms or the High Cash Combination Settlement
terms, as the case may be, will apply on each Staggered Settlement Date, except
that the Shares will be allocated among such Staggered Settlement Dates as
specified by Bank in the notice referred to in clause (a) above.



--------------------------------------------------------------------------------

  (k) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof, except as specifically set forth otherwise herein.

 

  (l) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Initial Purchasers for any reason or Counterparty fails to
deliver to Bank opinions of counsel to Counterparty as required pursuant to
Section 9(a) by the close of business in New York on April 24, 2009 (or such
later date as agreed upon by the parties, April 24, 2009 or such later date as
agreed upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Bank and Counterparty under
the Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that, other
than to the extent the Early Unwind Date occurred as a result of the breach of
the Purchase Agreement by the Initial Purchasers, Counterparty shall reimburse
Bank, in cash or Shares, for any costs or expenses (including market losses)
relating to the unwinding of its or its affiliate’s hedging activities in
connection with the Transaction (including any loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position). Bank shall notify Counterparty of such amount and
Counterparty shall pay such amount in immediately available funds or deliver
Shares on the Early Unwind Date. Bank and Counterparty represent and acknowledge
to the other that, subject to the proviso included in this paragraph, upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

  (m) [Agent. Agent is acting as agent on behalf of Bank and Counterparty for
the Transaction. Agent has no obligations, by guarantee, endorsement or
otherwise, with respect to the performance of the Transaction by either party.]

 

  (n) Additional Provisions.

 

  (i) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “ or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the Agreement with respect to that Issuer.”

 

  (ii) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

“based on an amount representing the Calculation Agent’s determination of the
fair value to Counterparty of an option with terms that would preserve for
Counterparty the economic equivalent of any payment or delivery (assuming
satisfaction of each applicable condition precedent) by the parties in respect
of the relevant Transaction that would have been required after that date but
for the occurrence of the Option Value Event.”



--------------------------------------------------------------------------------

  (iii) Notwithstanding anything to the contrary in this Confirmation, if any of
the following events occurs, (1) Bank shall have the right to designate such an
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, and (2) Counterparty shall be deemed
the sole Affected Party and the Transaction shall be deemed the sole Affected
Transaction:

 

  (a) At any time during the period from and including the Trade Date, to and
including the Expiration Date, the Shares cease to be listed or quoted on the
Exchange for any reason (other than a Merger Event as a result of which the
shares of common stock underlying the Options are listed or quoted on The New
York Stock Exchange, The American Stock Exchange or the NASDAQ Global Select
Market (or their respective successors) (each, a “Successor Exchange”)) and are
not immediately re-listed or quoted as of the date of such de-listing on a
Successor Exchange.

 

  (b) Counterparty amends, modifies, supplements or waives any term of the
Indenture or the Convertible Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion price, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Notes to amend, in
each case without the prior consent of Bank.

 

  (c) On or after the Trade Date, a Change in Law (as defined in the 2002 Equity
Derivatives Definitions as published by ISDA (the “2002 Definitions”), with any
reference in such definition to “Shares” being replaced with references to
“Hedge Position(s)” and without regard to clause (Y) of such definition) shall
have occurred.

 

 

(iv)

Notwithstanding anything to the contrary in this Confirmation, if any of the
following events occurs, (1) Counterparty shall immediately notify Bank of such
event, (2) such an Event shall be an Additional Termination Event, (3) an Early
Termination Date shall be deemed to occur automatically on the earlier of
(x) the thirtieth (30th) calendar day following the occurrence of such an event
and (y) the 47th Scheduled Trading Day immediately preceding the Convertible
Maturity Date, or, if such earlier day is not an Exchange Business Day, the next
following Exchange Business Day, with respect to a portion of the Transaction
relating to a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 principal amount so repurchased, exchanged or repaid
in connection with any of the events set forth below (the “Affected Portion”);
(4) Counterparty shall be deemed the sole Affected Party and the Affected
Portion shall be deemed the sole Affected Transaction and (5) Bank may determine
the Close-out Amount in connection with such Additional Termination Event using
a volume-weighted average price determined over a time period reasonably
determined by Bank:

 

  (a) any Convertible Notes are repurchased (whether in connection with or as a
result of a change of control, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries;

 

  (b) any Convertible Notes are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described);



--------------------------------------------------------------------------------

  (c) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (whether following acceleration of the
Convertible Notes or otherwise); or

 

  (d) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction;

in each case, where such repurchase, exchange or repayment is made at a time
when none of Counterparty and its affiliates is in possession of any material
non-public information regarding Counterparty or the Shares; provided that, in
the case of each of clauses (a) through (d), conversions of the Convertible
Notes pursuant to the terms of the Indenture shall not be an Additional
Termination Event.

 

  (v) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise shall constitute an Additional Termination Event
hereunder with respect to the number, if any, of Exercisable Options specified
in such Notice of Exercise as corresponding to a conversion of Convertible Notes
in compliance with Section 10.03 of the Indenture. Upon receipt of any such
notice, Bank shall designate an Exchange Business Day as an Early Termination
Date (such day to occur as close as practicable, in Bank’s commercially
reasonable judgment, to the settlement date of the Relevant Convertible Notes),
with respect to the portion of the Transaction corresponding to number of such
Exercisable Options so specified. In lieu of the provisions of “Delivery
Obligation”, any payment and/or delivery hereunder with respect to such
conversion shall be calculated pursuant to Section 6 of the Agreement; where,
for the purposes of such calculation, (A) Counterparty shall be the sole
Affected Party with respect to such Additional Termination Event, (B) Bank shall
be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement; and (C) for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent (i) shall take into account the time value of the Transaction
with respect to the Expiration Date and (ii) shall not take into account any
adjustments to the Option Entitlement that result from corresponding adjustments
to the Conversion Rate pursuant to Section 10.03 of the Indenture; provided
further that (A) in case of a partial termination, an Early Termination Date
shall be designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the terminated portion and such
Transaction shall be the only Terminated Transaction; (B) any amount payable by
Bank to Counterparty shall be satisfied solely by delivery by Bank to
Counterparty of a number of Shares and cash in lieu of a fractional share equal
to such amount calculated pursuant to Section 6 divided by a price per Share
determined by the Calculation Agent; and (C) the number of Shares deliverable in
respect of such early termination by Bank to Counterparty shall not be greater
than the product of (x) the Applicable Percentage and (y) the excess of (a) the
total number of Shares underlying the corresponding Convertible Notes (including
the number of Additional Shares (as defined in the Indenture) resulting from any
adjustment set forth in Section 10.03 of the Indenture) over (b) the number of
Shares equal in value to the aggregate principal amount of the corresponding
Convertible Notes, as determined by the Calculation Agent in its sole reasonable
discretion.

 

  (vi)

For the avoidance of doubt, in determining the Close-out Amount pursuant to
Section 6(e) of the Agreement, the Determining Party shall act in good faith and
a commercially reasonable manner, and, upon request, the Determining Party shall
provide to the other party a statement showing in reasonable detail, such
calculations (including any



--------------------------------------------------------------------------------

 

quotations, market data or information from internal sources used in making such
calculation); provided that the Determining Party shall not be obligated to
disclose any proprietary model used for such calculation.

 

  (o) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of the
Counterparty hereunder are not secured by any collateral. Each party waives any
and all rights it may have to set-off delivery or payment obligations it owes to
the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise. Notwithstanding anything to the contrary in the Equity Definitions,
Counterparty shall have no obligation to make any delivery or payment to Bank
(i) pursuant to Section 9.7 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement.

 

  (p) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Bank to Counterparty (i) pursuant to Section 9.7 of the Equity Definitions or
(ii) pursuant to Sections 6(d) and 6(e) of the Agreement (a “Payment
Obligation”), Counterparty may request Bank to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) (except that
Counterparty shall not make such an election in a Merger Event, in which the
consideration to be paid to holders of Shares consists solely of cash, or an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Bank, confirmed in writing within one Currency Business Day, no later than 12:00
p.m. New York local time on the Merger Date or the Early Termination Date, as
applicable; provided that if Counterparty does not validly request Bank to
satisfy its Payment Obligation by the Share Termination Alternative, Bank shall
have the right, in its sole discretion, to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Counterparty’s election to the
contrary.

 

Share Termination Alternative:    Applicable and means that Bank shall deliver
to Counterparty the Share Termination Delivery Property on the date when the
Payment Obligation would otherwise be due pursuant to Section 9.7 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Bank of property contained in one
Share Termination Delivery Unit on the date such Share Termination



--------------------------------------------------------------------------------

   Delivery Units are to be delivered as Share Termination Delivery Property, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Bank at the time of notification
of the Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property. Share Termination Delivery Unit:    One Share or,
if a Merger Event has occurred and a corresponding adjustment to the Transaction
has been made, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.
Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 6.6, 6.7, 6.8,
6.9 and 6.10 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-Settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that Share Termination
Alternative is applicable to the Transaction.

 

  (q) Governing Law. For the Agreement and this Confirmation, New York law
(without reference to choice of law doctrine to the extent inconsistent with
choice of New York law).

 

  (r) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (s)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Bank, the Shares (“Hedge Shares”) acquired by Bank for the purpose
of hedging its obligations pursuant to the Transaction cannot be sold in the
public market by Bank without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Bank to sell
the Hedge Shares in a registered offering, make available to Bank an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Bank, substantially in the form of an
underwriting agreement for a registered secondary offering; provided however,
that if Bank, in its sole reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Bank to sell the



--------------------------------------------------------------------------------

 

Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
satisfactory to Bank (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction which are necessary, in its
reasonable judgment, to compensate Bank for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Bank at the Last Reported
Sale Price on such Trading Days, and in the amounts, requested by Bank.

 

  (t) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (u) Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Bank’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

 

  (v) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” and the
Agreement to be a “master netting agreement”, in each case as defined in the
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”),
and the parties hereto to be entitled to the protections afforded by, among
other Sections, Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o), 546(e),
546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code; (b) a
party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

  (w) Additional Provisions. Counterparty covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall notify Bank in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

  (x)

Private Placement Procedures. If, in the reasonable opinion of Bank based upon
advice of counsel, following any delivery of Shares to Bank pursuant to
Section 9(l) “ Early Unwind”, such Shares would be in the hands of Bank subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares being



--------------------------------------------------------------------------------

 

“restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to clause (i) below.

 

  (i) Delivery of Restricted Shares by Counterparty shall be effected in
customary private placement procedures with respect to such Restricted Shares of
similar size in form and substance reasonably acceptable to Bank (a “Private
Placement Settlement”). The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Restricted Shares by Bank),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Bank. Bank shall
determine the appropriate discount applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the amount of such
Restricted Shares to be delivered to Bank hereunder; provided that in no event
such number shall be greater than two times the Number of Shares (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Bank to Counterparty, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i).

 

  (ii) In the event Counterparty shall not have delivered the full number of
Restricted Shares otherwise applicable as a result of the proviso above relating
to the Maximum Amount (such deficit, the “Deficit Restricted Shares”),
Counterparty shall be continually obligated to deliver, from time to time until
the full number of Deficit Restricted Shares have been delivered pursuant to
this paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to the Trade Date which
prior to such date become no longer so reserved and (iii) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions. Counterparty shall immediately notify Bank of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Restricted Shares to be
delivered) and promptly deliver the Applicable Percentage of the aggregate
number of such Restricted Shares thereafter.

 

  (iii) Without limiting the generality of the foregoing, Counterparty agrees
that any Restricted Shares delivered to Bank, as purchaser of such Restricted
Shares, (i) may be transferred by and among Bank and its affiliates and
Counterparty shall effect such transfer without any further action by Bank and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Counterparty) has elapsed after any Settlement Date
for such Restricted Shares, Counterparty shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon request
by Bank (or such affiliate of Bank) to Counterparty or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Bank (or such affiliate of
Bank).



--------------------------------------------------------------------------------

If Counterparty shall fail to effectuate the Private Placement Settlement as set
forth in clause (i), then such failure shall constitute an Event of Default with
respect to which Counterparty shall be the Defaulting Party.

 

  (y) Regulatory Provisions. (a) Counterparty represents and warrants that it
has received and read and understands the Notice of Regulatory Treatment and the
OTC Option Risk Disclosure Statement.

 

  (b) [Agent will furnish Counterparty, upon written request, a statement as to
the source and amount of any remuneration received or to be received by Agent in
connection with the Transaction evidenced hereby.]

 

  (z) Right to Extend. Bank may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Bank, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Bank determines, in its
reasonable discretion based on advice of counsel, that such extension is
reasonably necessary to preserve Bank’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Bank to effect
purchases of Shares or Share Termination Delivery Units in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Bank were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning an executed copy to
[                    ], Facsimile No. [                    ].

 

Very truly yours, [Bank] By:  

 

  Authorized Signatory Name:  

 

Accepted and confirmed as of the Trade Date: SBA COMMUNICATIONS CORPORATION By:
 

 

  Authorized Signatory Name:  